Exhibit 10.99

 

General Maritime Corporation

Restricted Stock Grant Agreement

 

THIS AGREEMENT is made as of August 9, 2011, between GENERAL MARITIME
CORPORATION (the “Company”) and WILLIAM J. CRABTREE (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the General Maritime Corporation
2011 Stock Incentive Plan (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, and who are responsible for the management, growth and protection of
the business of the Company, with incentives to: (a) enter into and remain in
the service of the Company, a Company subsidiary or a Company joint venture,
(b) acquire a proprietary interest in the success of the Company, (c) maximize
their performance and (d) enhance the long-term performance of the Company
(whether directly or indirectly through enhancing the long-term performance of a
Company subsidiary or a Company joint venture);

 

WHEREAS, the Plan provides that the Compensation Committee (the “Committee”) of
the Board of Directors (or the Board of Directors if it so elects) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards; and

 

WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.                                      Grant of Restricted Stock.  Pursuant to,
and subject to, the terms and conditions set forth herein and in the Plan, and
subject to the approval of the Plan by the shareholders of the Corporation, the
Committee hereby grants to the Participant 30,000 restricted shares (the
“Restricted Stock”) of common stock of the Company, par value $0.01 per share
(“Common Stock”).

 

2.                                      Grant Date.  The Grant Date of the
Restricted Stock is August 9, 2011.

 

3.                                      Incorporation of Plan.  All terms,
conditions and restrictions of the Plan are incorporated herein and made part
hereof as if stated herein.  If there is any conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan,
as interpreted by the Committee, shall govern.  Except as otherwise provided
herein, all capitalized terms used herein shall have the meaning given to such
terms in the Plan.

 

--------------------------------------------------------------------------------


 

4.                                      Vesting.  Subject to the further
provision of this Agreement, the Restricted Stock shall vest on the earliest of
(i) August 9, 2012, (ii) the date of the next annual meeting of the Company to
follow the date hereof and (ii) the occurrence of a Change in Control, as
defined in Section 3.8(a) of the Plan, as in effect on the date of such
occurrence (each such date, the “Vesting Date”).

 

5.                                      Restrictions on Transferability.  Until
a share of Restricted Stock vests, the Participant shall not transfer the
Participant’s rights to such share of Restricted Stock or to any rights related
thereto.  Any attempt to transfer unvested shares of Restricted Stock or any
rights related thereto, whether by transfer, pledge, hypothecation or otherwise
and whether voluntary or involuntary, by operation of law or otherwise, shall
not vest the transferee with any interest or right in or with respect to such
shares of Restricted Stock or such related rights.

 

6.                                      Termination of Service.  In the event
that the Participant’s service with the Company terminates before the Vesting
Date for any reason other than the Participant’s death or disability, the
Restricted Stock, together with any property received in respect thereof, as set
forth in Section 10 hereof, shall be forfeited as of the date of such
termination of service, and the Participant promptly shall return to the Company
any certificates evidencing the Restricted Stock.  Any cash dividends or other
property received in respect of the Restricted Stock also shall be forfeited,
unless the Board or the Committee determines otherwise.  For purposes of this
Agreement, the Participant’s service shall terminate only when the Participant
is not a director, an employee or a consultant of the Company, as set forth in
Section 1.6(h) of the Plan.

 

7.                                      Death or Disability.  In the event that
the Participant dies or the Participant’s service with the Company terminates
due to the Participant’s disability (within the meaning of Section 2.5(d) of the
Plan) before the Vesting Date, the Restricted Stock shall become vested in full
as of the date of such death or termination of service.

 

8.                                      Issuance of Certificates.

 

(a)                                 Reasonably promptly after the Grant Date,
the Company shall issue and deliver to the Participant a stock certificate,
registered in the name of the Participant, evidencing the shares of Restricted
Stock or shall instruct its transfer agent to issue shares of Restricted Stock
which shall be maintained in book entry form on the books of the transfer
agent.  The Restricted Stock, if certificated, shall bear the following legend:

 

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENERAL MARITIME CORPORATION 2011 STOCK INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT AGREEMENT BETWEEN GENERAL MARITIME CORPORATION AND THE
HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO TRANSFER
OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF SUCH PLAN
AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE.  COPIES OF
SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE

 

2

--------------------------------------------------------------------------------


 

BY THE HOLDER OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF GENERAL MARITIME
CORPORATION.”

 

If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.

 

(b)                                 Reasonably promptly after the Restricted
Stock vests pursuant to Section 4 hereof, (i) in the case of certificated
shares, in exchange for the surrender to the Company of the certificate
evidencing the Restricted Stock, delivered to the Participant under
Section 8(a) hereof, and the certificates evidencing any other securities
received in respect of such shares, if any, the Company shall issue and deliver
to the Participant (or the Participant’s legal representative, beneficiary or
heir) a certificate evidencing the Restricted Stock and such other securities,
free of the legend provided in Section 8(a) hereof and (ii) in the case of book
entry shares, the Company shall cause to be lifted and removed any electronic
coding or stop order established pursuant to Section 8(a) hereof.

 

(c)                                  The Company may require as a condition of
the delivery of stock certificates or the lifting or removal of any electronic
coding or stop order with respect to book entry shares pursuant to
Section 8(b) hereof that the Participant remit to the Company an amount
sufficient in the opinion of the Company to satisfy any federal, state and other
governmental tax withholding requirements related to the vesting of the shares
represented by such certificate.  The Committee, in its sole discretion, may
permit the Participant to satisfy such obligation by delivering shares of Common
Stock or by directing the Company to withhold from delivery shares of Common
Stock, in either case valued at their Fair Market Value on the Vesting Date with
fractional shares being settled in cash.

 

(d)                                 The Participant shall not be deemed for any
purpose to be, or have rights as, a shareholder of the Company by virtue of the
grant of Restricted Stock, except to the extent a stock certificate is issued
therefor or an appropriate book entry is made on the books of the transfer agent
reflecting the issuance thereof pursuant to Section 8(a) hereof, and then only
from the date such certificate is issued or such book entry is made.  Upon the
issuance of a stock certificate or the making of an appropriate book entry on
the books of the transfer agent, the Participant shall have the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the shares, subject to the restrictions on transferability and the forfeiture
provisions, as set forth in this Agreement.

 

9.                                      Securities Matters.  The Company shall
be under no obligation to effect the registration pursuant to the Securities Act
of 1933, as amended (the “1933 Act”) of any interests in the Plan or any shares
of Common Stock to be issued thereunder or to effect similar compliance under
any state laws.  The Company shall not be obligated to cause to be issued or
delivered any certificates or to cause to be made any book entries on the books
of the transfer agent evidencing shares of Common Stock pursuant hereto unless
and until the Company is advised by its counsel that the issuance and delivery
of such certificates or the making of such book entries is in compliance with
all applicable laws, regulations of governmental authority and the requirements
of any securities exchange on which shares of Common Stock are traded.  The

 

3

--------------------------------------------------------------------------------


 

Committee may require, as a condition of the issuance and delivery of
certificates or the making of book entries on the books of the transfer agent
evidencing shares of Common Stock pursuant to the terms hereof, that the
recipient of such shares make such covenants, agreements and representations,
and that such certificates or book entries bear such legends, or be subject to
electronic coding or stop orders, as the Committee, in its sole discretion,
deems necessary or desirable.  The Participant specifically understands and
agrees that the shares of Common Stock, if and when issued, may be “restricted
securities,” as that term is defined in Rule 144 under the 1933 Act and,
accordingly, the Participant may be required to hold the shares indefinitely
unless they are registered under such Act or an exemption from such registration
is available.

 

10.                               Dividends, etc.  Any cash dividends or other
property (but not including securities) received by a Participant with respect
to a share of Restricted Stock shall not vest until the underlying share of
Restricted Stock vests, and, if the Committee or the Board of Directors so
elects in their sole discretion, shall be held by the Company or such other
custodian as may be designated by the Company until such dividends or other
property vest.  Any such cash dividends or other property shall be forfeited and
returned to the Company in the event the underlying share of Restricted Stock is
forfeited, subject to Section 2.7(e) of the Plan.  Any securities received by a
Participant with respect to a share of Restricted Stock as a result of any
dividend, recapitalization, merger, consolidation, combination, exchange of
shares or otherwise will not vest until such share of Restricted Stock vests and
shall be forfeited if such share of Restricted Stock is forfeited, subject to
Section 2.7(e) of the Plan.  Unless the Committee otherwise determines, such
securities shall bear the legend or be subject to the electronic coding or stop
order set forth in Section 8(a) hereof.

 

11.                               Delays or Omissions.  No delay or omission to
exercise any right, power or remedy accruing to any party hereto upon any breach
or default of any party under this Agreement, shall impair any such right, power
or remedy of such party, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, must be in a writing signed by such party and
shall be effective only to the extent specifically set forth in such writing.

 

12.                               Right of Discharge Preserved.  Nothing in this
Agreement shall confer upon the Participant the right to continue as a member of
the Board of Directors, or affect any right which the Company may have to
terminate such service.

 

13.                               Integration.  This Agreement contains the
entire understanding of the parties with respect to its subject matter.  There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein.  This Agreement, including, without
limitation, the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

4

--------------------------------------------------------------------------------


 

14.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument.

 

15.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without regard to the provisions governing conflict of laws.

 

16.                               Obligation to Notify.  If the Participant
makes the election permitted under Section 83(b) of the Internal Revenue Code of
1986, as amended (that is, an election to include in gross income in the year of
transfer the amounts specified in Section 83(b)), the Participant shall notify
the Company of such election within 10 days of filing notice of the election
with the Internal Revenue Service and shall within the same 10-day period remit
to the Company an amount sufficient in the opinion of the Company to satisfy any
federal, state and other governmental tax withholding requirements related to
such inclusion in Participant’s income. The Participant should consult with his
or her tax advisor to determine the tax consequences of acquiring the Restricted
Stock and the advantages and disadvantages of filing the
Section 83(b) election.  The Participant acknowledges that it is his or her sole
responsibility, and not the Company’s, to file a timely election under
Section 83(b), even if the Participant requests the Company or its
representatives to make this filing on his or her behalf.

 

17.                               Participant Acknowledgment.  The Participant
hereby acknowledges receipt of a copy of the Plan.  The Participant hereby
acknowledges that all decisions, determinations and interpretations of the
Committee in respect of the Plan, this Agreement and the Restricted Stock shall
be final and conclusive.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

By:

/s/ John C. Georgiopoulos

 

Name:

John C. Georgiopoulos

 

Title:

Executive Vice President,
Treasurer and Secretary

 

 

 

 

 

/s/ William J. Crabtree

 

WILLIAM J. CRABTREE

 

5

--------------------------------------------------------------------------------